 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LAURA VARTAIN (CABN 258485)
   JOSEPH TARTAKOVSKY (CABN 282223)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7320
             FAX: (415) 436-7234
 8           Joseph.tartakovsky@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO. 3:15-cr-00591-CRB-1
14                                                   )
             Plaintiff,                              ) [PROPOSED] DETENTION ORDER
15                                                   )
        v.                                           )
16                                                   )
     DUBLANDU ALEMU,                                 )
17                                                   )
             Defendant.                              )
18                                                   )

19
             Kristen Coleman, a Probation Officer employed in the United States District Court for the
20
     Northern District of California, filed an Amended Petition for Warrant for Person Under Supervision
21
     against Dublandu Alemu, alleging five violations by Mr. Alemu of his supervised release conditions.
22
             This matter came before the Court on June 23, 2021, for an initial appearance on the Amended
23
     Petition, at which time the Amended Petition was unsealed and distributed to counsel. The defendant
24
     appeared by videoconference with his consent and was represented by Candis Mitchell. Assistant
25
     United States Attorney Joseph Tartakovsky appeared for the government. The government moved for
26
     detention, and the defendant opposed. At the hearing, counsel and Ms. Coleman submitted proffers and
27
     arguments regarding detention.
28

     [PROPOSED] DETENTION ORDER                      1                                           v. 11/01/2018
     3:15-cr-00591-CRB-1
 1          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 2 the record, the Court finds that the defendant has failed to show by clear and convincing evidence that

 3 he will not flee or pose a danger to any other person or to the community. See Fed. R. Crim. Proc.

 4 32.1(a)(6). Accordingly, the defendant must be detained while the Amended Petition is pending. The

 5 present order supplements the Court’s findings and order at the detention hearing and serves as written

 6 findings of fact and a statement of reasons. As noted on the record, the Court makes the following

 7 findings as the bases for its conclusion:

 8          First, Alemu poses a danger to the community. Charge Number Five alleges that there is

 9 probable cause to believe that, on December 5, 2020, Alemu committed the following offenses:

10 Unlawful taking of a Vehicle, California Vehicle Code 10851(a), a felony; Receiving Stolen Property,

11 California Penal Code 496(d)(a), a felony; Criminal Threats, California Penal Code 422, a felony; and

12 Possession of a Controlled Substance, Health and Safety Code 11350(a)(2), a misdemeanor. In

13 particular, the Amended Petition states that, according to reports, Alemu “came to [the victim’s] house,

14 forced his way in, and threatened [the victim] with a firearm, if [the victim] reported his car as stolen to

15 the police.”

16          Second, Alemu poses a risk of flight. In particular, Ms. Coleman represented that Alemu had

17 been out of contact with her, despite the requirements of his supervised release, for approximately six

18 months.

19          These findings are made without prejudice to the defendant’s right to seek review of defendant’s

20 detention or file a motion for reconsideration if circumstances warrant it.

21          Pursuant to 18 U.S.C. § 3143(a)(1) and Fed. R. Crim. Proc. 32.1(a)(6), IT IS ORDERED THAT:

22          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

23 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

24 sentences or being held in custody pending appeal;

25          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

26 and

27          3.      On order of a court of the United States or on request of an attorney for the government,

28 the person in charge of the corrections facility in which the defendant is confined shall deliver the

     [PROPOSED] DETENTION ORDER                       2                                             v. 11/01/2018
     3:15-cr-00591-CRB-1
 1 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 2 court proceeding.

 3         IT IS SO ORDERED.

 4

 5 DATED: June 23, 2021
                                                              HONORABLE THOMAS S. HIXSON
 6
                                                              United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER                    3                                          v. 11/01/2018
     3:15-cr-00591-CRB-1
